IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


ROLLS-ROYCE CORPORATION,          : No. 88 EM 2016
                                  :
                 Petitioner       :
                                  :
                                  :
           v.                     :
                                  :
                                  :
CATHERINE KELLY, INDIVIDUALLY AND :
AS EXECUTRIX OF THE ESTATE OF     :
BERNARD M. KELLY, DECEASED,       :
CATHERINE KELLY, INDIVIDUALLY AND :
AS ADMINISTRATRIX OF THE ESTATE   :
OF LEANNA MEE KELLY, DECEASED,    :
LINDA JENNY, INDIVIDUALLY AND AS  :
PERSONAL REPRESENTATIVE OF THE :
ESTATE OF DAVID ERNEST JENNY,     :
JR., DECEASED, CAROLYN G.         :
WOODLAND AND LAWRENCE J.          :
WOODLAND, INDIVIDUALLY AND AS     :
ADMINISTRATORS OF THE ESTATE OF :
CARL ROBERT WOODLAND,             :
DECEASED, ROBINSON HELICOPTER     :
COMPANY, INC., HONEYWELL          :
INTERNATIONAL, INC., AND TRIUMPH  :
ENGINE CONTROL SYSTEMS, LLC,      :
                                  :
                 Respondents      :


                                 ORDER



PER CURIAM

     AND NOW, this 16th day of September, 2016, the Petition for Review is

DENIED.